 



EXHIBIT 10.65
AMENDMENT
TO
THE DURIRON COMPANY, INC.
1996 — 1998 LONG-TERM INCENTIVE PLAN
1. Preamble. The Duriron Company, Inc., predecessor to Flowserve Corporation
(“Flowserve”), established a 1996 — 1998 Long-Term Incentive Plan (the “Plan”).
Subsection F of the Plan permitted participants to defer the receipt of
incentive awards in the form of deferred cash or in the form of deferred shares
(the former shares now consisting of Flowserve shares). Shares and cash so
deferred were credited to an account under the Plan. Payment is to be made under
Section F of the Plan upon the occurrence of retirement. Since adoption of the
Plan, section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), has been enacted and has become effective with respect to the Plan. The
Plan will be amended in 2006 for overall compliance with section 409A of the
Code. In the interim, Question and Answer 20 of Internal Revenue Service Notice
2005-1 permits distribution of certain amounts without respect to the otherwise
applicable limitations of section 409A. By this amendment, Flowserve intends to
accomplish amendment of the Plan to provide for such distributions.
2. Amendment. The Plan is hereby amended by adding the following Section H to
the Plan, to follow Section G:
     “(H) 2005 Distribution. Notwithstanding anything to the contrary in this
Plan, the entire amount credited as Deferred Cash Awards and all Deferred Shares
under the Plan of former employee Participant William Jordan, and the entire
amount of Deferred Cash Awards credited to current employee Participant Ronald
F. Shuff, will be distributed in full in lump sums to William Jordan and Ronald
F. Shuff, respectively, prior to December 31, 2005. Such distribution will be
includible in the reportable taxable income of such Participants for taxable
year 2005. These distributions are in accordance with Question and Answer 20 of
Internal Revenue Service Notice 2005-1, and shall terminate the participation of
such former employee Participant William Jordan in the Plan, and shall terminate
the prior cash deferrals of Participant Ronald F. Shuff under the Plan. Such
distribution shall be made in kind or in cash, as applicable.”
3. Effect of Amendment. Except as amended by this Amendment to The Duriron
Company, Inc., 1996 — 1998 Long-Term Incentive Plan, the Plan shall remain in
full force and effect.

                  FLOWSERVE CORPORATION
 
           
 
  By:   Pension and Investment Committee          
 
      By:   /s/ Mark A. Blinn, Member
 
           
Executed December 14, 2005
           

1